DETAILED ACTION
This office action is a response to amendment filed on 12/24/2019.
Claims 1- 14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, and after considering Applicant’s arguments/ amendments submitted on 12/24/2019, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Simpson et al. (US 20100002700 A1) teaches method and apparatus for network packet routing using geographic information.
Deivasigamani et al. (US 20130090115 A1) teaches method and apparatus enabling connection and reconnection to an access point.
Paddon et al. (US 20050286522 A1) teaches system and method for efficient classification of network packets. 
Gillett et al. (US 20140003261 A1) teaches apparatus and method to determine a geographical location of the devices.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“determining by a first machine whether a packet is from a location that meets one or more predetermined criteria, the one or more predetermined criteria being indicative of whether an acceptable connection quality is obtainable, the machine having a processor system including one or more processors and a memory system;
if the determining determines that the one or more predetermined criteria are not met, blocking by the machine, the packet;
if the determining determines that one or more predetermined criteria are met, processing by the machine, the packet; and
as a result of blocking the packet, the machine ceasing to receive packets from a second machine that sent the packet.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 11 and 12, claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 11 and 12; and thus claims are respectively allowable.

Dependent claims 2-10, and 13-14 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/KYAW Z SOE/Primary Examiner, Art Unit 2412